DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1, 2 and 4-20 are pending.

	Related Prior Art
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
		a. Patel et al. (US Pub. No. 2020/0218325 A1 hereinafter “Patel”) discloses a processor may identify that an external power source has begun powering a computing device. The processor may identify computational data in a volatile memory of the computing device. The processor may determine that the external power source does not have sufficient energy capacity to provide the computing device enough power to process the computational data at a first I/O throttling rate. The processor may increase the first I/O throttling rate to a second I/O throttling rate. The second I/O throttling rate may allow the computational data to be processed by the computing device with the energy capacity of the external power source.
b. Tressler et al. (US Patent No. 8,850,153 B2 hereinafter “Tressler”) discloses a mechanism is provided for enabling throttling on average write throughput instead of peak write throughput for solid-state storage devices. The mechanism assures an average write throughput within a range but allows excursions of high throughput with periods of low throughput offsetting against those of heavy usage. The mechanism periodically determines average throughput and determines whether average throughput exceeds a high throughput threshold for a certain amount of time without being offset by periods of low throughput.

Allowable Subject Matter
4.	Claims 1, 2 and 4-20 are allowed.
5.	The following is an examiner’s statement of reasons for allowance: 
In view of allowable subject matter filed in the Office Action 03/01/2022, and the claim amendments and remarks filed on 05/26/2022, the examiner finds that the prior art of record taken alone or in combination fails to teach and/or fairly suggest “receiving an indicator of a second throttling level of the plurality of throttling levels from the external device; re-setting the first operation parameter based on the throttling PDT such that the interface channel has a second throttling performance from among the plurality of throttling performances, the second throttling performance corresponding to the second throttling level; receiving a second I/O request from the external device through the interface channel having the second throttling performance caused by the re-setting of the first operation parameter; and processing a second operation corresponding to the second I/O request through the interface channel having the second throttling performance”, in combination with other recited limitations in independent claim 1.
The examiner finds that the prior art of record taken alone or in combination fails to teach and/or fairly suggest “receiving an indicator of an external throttling level from the external device; determining an internal throttling level from among a plurality of internal throttling levels, the internal throttling level corresponding to a current state of the storage device, based on an internal policy including a relationship between a plurality of states of the storage device and the plurality of internal throttling levels; determining a final throttling level based on the external throttling level and the internal throttling level; setting an operation parameter based on a throttling predefined table (PDT) including a relationship between a plurality of throttling levels and a plurality of throttling performances, such that the interface channel has a throttling performance from among the plurality of throttling performances, the throttling performance corresponding to the final throttling level; receiving a first input/output (I/O) request from the external device through the interface channel having the throttling performance caused by the setting of the operation parameter; and processing a first operation corresponding to the first I/O request through the interface channel having the throttling performance”, in combination with other recited limitations in independent claim 10.
The examiner finds that the prior art of record taken alone or in combination fails to teach and/or fairly suggest “executing, by the host device, a first application having a first priority; selecting, by the host device, a first throttling level corresponding to the first priority based on a throttling predefined table (PDT);… transferring, by the host device, a first input/output (I/O) request generated by the first application to the storage device through the interface channel having the first throttling performance caused by the setting of the first operation parameter”, in combination with other recited limitations in independent claim 17.
Dependent claims 2, 4-9, 11-16 and 18-20 are allowable based on their dependencies of independent claims 1, 10 and 17.
Any additional references cited along with this Notice of Allowance is further silent on motivation to combine such features and functionality and are provided as showing background information with respect to the state of the art as it pertains to the applicants' invention and fails to teach or suggest, alone or in combination, the limitations of claims presented; therefore, the patent application is deemed allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application. When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. See 37 C.F.R.I .Ill(c).
In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made. The applicant or patent owner must also show how the amendments avoid such references or objections.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAYTON LEWIS-TAYLOR whose telephone number is (571) 270-7754.  The examiner can normally be reached on Monday through Thursday, 8AM TO 4PM, EASTERN TIME.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye, can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAYTON LEWIS-TAYLOR/
Examiner, Art Unit 2181  

/IDRISS N ALROBAYE/               Supervisory Patent Examiner, Art Unit 2181